Citation Nr: 1810411	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral eye irritation and blurred vision.

3.  Entitlement to an initial rating in excess of 20 percent for low back strain status post hemilaminectomy, except for periods dated from May 2, 2014, to June 30, 2014, and from June 12, 2017, to August 31, 2017, rated at 100 percent disabling under 38 C.F.R. § 4.30.  

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, cervical spine (cervical spine disability).

5.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthropathy (right knee disability).  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to March 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Winston-Salem, North Carolina.  Jurisdiction of the April 2010 rating decision claims were subsequently transferred to the Winston-Salem, North Carolina RO.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing is of record.  In a separate statement, the Veteran also waived RO consideration of additional evidence he submitted during the hearing.

At the hearing, a motion to advance this matter on the docket was made due to financial hardship, and the undersigned granted this motion.  Thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  At the hearing and in a September 2017 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that a withdrawal of the appeal for entitlement to service connection for TBI was requested.

2.  At the hearing and in a September 2017 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that a withdrawal of the appeal for entitlement to service connection for bilateral eye irritation and blurred vision was requested.

3.  From March 28, 2010 to April 26, 2015 (excluding a period of temporary 100 percent evaluation), the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.

4.  From April 27, 2015 to October 23, 2017 (excluding a period of temporary 100 percent evaluation), the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less.  

5.  From October 24, 2017 to the present, the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

6.  At no point during the pendency of the appeal, has the Veteran's lumbar spine disability been manifested by ankyloses of the thoracolumbar spine; nor does he have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during the past 12 months.  

7.  The Veteran has had left lower extremity lumbar radiculopathy approximating mild incomplete paralysis of the sciatic nerve. 

8.  From March 28, 2010 to October 23, 2017, the Veteran did not have forward flexion of his cervical spine greater than 15 degrees but less than 30 degrees; a combined range of motion of his cervical spine limited to 170 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed, lordosis, or abnormal kyphosis; nor does he have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during the past 12 months.  

9.  From October 24, 2017 to the present, the Veteran had forward flexion of the cervical spine of 30 degrees, but not greater than 40 degrees.  

10.  The Veteran's symptoms of right knee osteoarthropathy did not more nearly approximate 30 degrees or less of limited flexion at any time during the appeal period, including consideration of reduced function on repetitive motion or during flare-ups, with no evidence of ankyloses, dislocated semilunar cartilage with frequent periods of effusion, removal of semilunar cartilage, or impairment of the tibia and fibula.  

11.  From October 24, 2017, the Veteran's right knee disability manifest in extension limited to 10 degrees, but no more.

12.  The Veteran's right knee disability manifest in slight instability requiring use of a knee brace, and manifesting in joint instability on testing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for TBI have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral eye irritation and blurred vision have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  With the exception of periods of temporary 100 percent evaluations, the criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability have not been met for the periods between March 28, 2010 to April 26, 2015 and from October 24, 2017 to the present.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5237 (2017).  

4.  With the exception of periods of temporary 100 percent evaluations, from April 27, 2015 to October 23, 2017, the criteria for a 40-percent rating, but no higher, for the Veteran's lumbar spine disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, DC 5237 (2017).  

5.  The criteria for a separately compensable rating of 10 percent, but no greater, for left lower extremity lumbar radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2017).

6.  From March 28, 2010 to October 23, 2017, the criteria for an initial disability rating in excess of 10 percent for the Veteran's cervical spine disability have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. § 4.71a, DC 5003, 5242 (2017).  

7.  From October 24, 2017 to the present, the criteria for a 20 percent rating, but no higher, for the Veteran's cervical spine disability have been met.  38 U.S.C. §1155 (2012); 38 C.F.R. § 4.71a, DC 5003, 5242 (2017).  

8.  The criteria for an initial rating in excess of 10 percent for limited flexion of the Veteran's right knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5260, 5262, 5263 (2017).  

9.  From October 24, 2017, the criteria for a separate 10-percent rating, but no higher, for right knee disability, based on limited extension, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40 4.45, 4.59, 4.71a, DC 5261 (2017).

10.  The criteria for a separate 10-percent rating, but no higher, for right knee disability, based on instability, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40 4.45, 4.59, 4.71a, DC 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

I.  Duties to Notify and Assist

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The duty to assist has also been met in this case.  The service treatment records (STRs), VA and private treatment records, and lay evidence submitted by the Veteran and his representative has been associated with the file.  The Veteran has not stated, and the record does not indicate that there are any outstanding relevant treatment records regarding the Veteran's claims at issue.  Finally, the Veteran was provided VA examinations in June 2009, February 2017, and October 2017 to assess the severity and manifestations of his service-connected disabilities.  The examiners noted a review of the claims file, documented the Veteran's reported subjective symptoms, and performed appropriate diagnostic tests.  The October 2017 examinations in particular included range of motion testing with observations regarding the impact of weight-bearing and passive and active range of motion pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds these examinations are adequate because the examiners conducted an appropriate evaluation, and rendered assessments of the Veteran's functional impairment based on their findings.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 4.2 (2017). 

II.  Dismissal

TBI and Bilateral Eye Irritation and Blurred Vision

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

At his September 2017 hearing, and in a written statement, the Veteran and his representative expressed the Veteran's desire to withdraw his appeal for service connection for TBI and for bilateral eye irritation and blurred vision.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for TBI or for entitlement to service connection for bilateral eye irritation and blurred vision, and these claims are dismissed.

III. Initial Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board long has recognized that when considering initial ratings the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate in the pending appeal.

The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Lumbar and Cervical Spine Disabilities

The Veteran is currently assigned a 20-percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, DC 5237, with the exception of periods during which he received a 100-percent rating according to 38 C.F.R. § 4.30.  

The Veteran is currently assigned a 10-percent disability rating for his service-connected cervical spine disability under 38 C.F.R. § 4.71a, DC 5242.  

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating. 

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA  compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

An intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted. 

Note (1):  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Lumbar Spine

Turning to the evidence in the record, the Veteran's STRs indicate the Veteran complained of and was treated for back pain after a vehicle roll-over accident in 2006 during his deployment in Afghanistan.  In April 2009, the Veteran was subsequently recommended for discharge by a Physical Evaluation Board (PEB)/Medical Evaluation Board (MEB) due to his injuries as a result of the vehicle accident.  See STR - Medical records.   The Veteran also testified that he was medically discharged in part due to his low back disability.  

In June 2009, the Veteran underwent a VA Compensation and Pension (C&P) General Medical Examination.  See June 2009 VA examination.  The Veteran denied flareups and reported his pain was treated with medications.  On physical examination, he had left paravertebral muscle tenderness, but no spinal ankylosis was found.  Range of motion testing revealed thoracolumbar flexion from zero to 90 degrees; lateral flexion and rotation from zero to 30 degrees bilaterally.  The examiner noted there was pain on active range of motion but there was no limitation of motion of repetitive motion.  An MRI of the lumbar spine showed no significant abnormality.  Neurologic examination showed normal coordination and orientation without evidence of motor or sensory loss, and no abnormal findings for the lower extremities.  However, in June 2009, the Veteran reported moderate to severe low back pain and range of motion testing confirmed that lumbar flexion was limited by pain to 40 degrees.  See June 2009, STR.  During a November 2009 physical therapy session, the Veteran exhibited a limited range of motion with lumbar flexion of 42 degrees limited with pain.  Accordingly, in April 2010 the RO granted an initial disability rating of 20 percent for the Veteran's lumbar spine disability effective March 28, 2010.

In March 2010, the Veteran began treatment for intermittent low back pain at the VA Medical Center (VAMC) in Salisbury, North Carolina.  In July 2010, he reported that his back pain worsened with additional symptoms of stiffness and aches.  See July 2010 VA treatment record.  In August 2010, the Veteran was prescribed a transcutaneous electrical neural stimulator (TENS) unit to treat his back pain.  In December 2010, the Veteran continued to complain of chronic back pain and requested a referral to pain management.  An MRI of the lumbar spine taken in February 2011 confirmed there was a segmented S1 vertebra, and left paramedian disc herniation impinging upon the left S1 nerve root.  See February 2011, VA treatment record.

In November 2013, the Veteran had an initial consultation with a chiropractor.  The Veteran reported back pain that was "sharp with tingling and stiffness."  He also reported that the pain interfered with his ability to work and attend school.  He further reported that the pain was aggravated by prolonged sitting, standing, and when bending.  The chiropractor stated that chiropractic treatment would provide at most temporary relief, and that surgery may be the solution for his left L5 nerve root impingement due to herniated disc.  In December 2013, the chiropractor noted an improvement in pain and recommended a neurological consultation.  In May 2014, the Veteran underwent a left hemilaminectomy and decompression for his lumbar spine.  See May 2014, Private Treatment Record.  During the period of recovery from the lumbar hemilaminectomy and decompression, the RO assigned a temporary 100 percent disability rating pursuant to 38 C.F.R. § 4.30.  The 100 percent rating was effective May 2, 2014 (date of surgery) and expired on July 1, 2014.  The Veteran reported his leg pain improved after surgery but that he still had some back pain in December 2014.  See December 2014, VA treatment record, CAPRI.  

In April 2015, the Veteran was seen by the chiropractor for complaints of back pain which he described as constant, and alternately sharp or shooting.  See April 27, 2015 Chiropractic Consult, VA Treatment Record, CAPRI.  The active range of motion examination revealed lumbar flexion 30 degrees with pain as a limiting factor, extension of 20 degrees, lateral flexion of 45 degrees bilaterally, and bilateral rotation of 30 degrees bilaterally.  The chiropractor also noted that the March 2015 X-ray of the lumbar spine was normal and showed no significant degenerative changes.  Moreover, an MRI of the Veteran's lumbar spine in May 2015 confirmed prior surgery but indicated no disc herniation or acute changes.  See May 2015 Lab Test Letter, CAPRI.  

In December 2015, the Veteran reported that he took Gabapentin daily for his pain and requested a referral to a chiropractor for his sciatica, but denied any weakness.  In June 2016, the Veteran followed up with his VA primary care doctor and reported that his back and leg pains improved since surgery, and that he does not take any medications.  June 2016, VA treatment record, CAPRI.  However, a September 2016 Lumbar Spine MRI revealed a "new L5-S1 disc protrusion on the descending left S1 nerve root."  See September 2016 Addendum to June 2016, VA treatment record, CAPRI.  In October 2016, the Veteran reported persistent back and lower extremity pain with paresthesia.  He stated that his prescribed Tramadol, Gabapentin, and Mobic provided some relief.  He described the pain as "sharp burning in posterior lateral thigh/calf and low back."  He was referred for surgical evaluation.  See October 2016 VA treatment record, CAPRI.  At the VA neurological consultation in January 2017, the Veteran elected to have a spinal injection prior to undergoing a second surgery.  He subsequently was diagnosed with lumbar radiculopathy and given a lumbar selective nerve root injection.  See January 2017, VA treatment record, CAPRI.  

In February 2017, the Veteran underwent a VA Examination.  See February 2017 VA C&P Examination for Back (Thoracolumbar Spine) Conditions.  The Veteran reported that he had low back and left leg pain which had temporarily improved following the first lumbar spine surgery.  He described his low back pain as a constant 7 out of 10, as well as noted that there was evidence of pain with weight bearing.  He further reported that he was planning to undergo spinal injections and was scheduled for a lumbar spine surgery in July 2017.  He also reported that he experienced severe flare ups once a month that last for up to a week, and caused him to crawl.  Range of motion testing revealed forward flexion from 0 to 20 degrees, extension 0 to 10 degrees, lateral flexion 0 to 20 degrees bilaterally, and lateral rotation 0 to 30 degrees bilaterally.  There was guarding severe enough to result in abnormal gait or abnormal spinal contour.  

The examiner noted that the Veteran's abnormal range of motion and pain on examination contributed to additional functional loss because the Veteran's MRI showed disc impingement.  The examiner noted that the examination was not conducted during a flare up, but that the examination was consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner reported that the Veteran had severe paresthesias and/or dysesthesias radiculopathy of the left lower extremity; however, the examiner did not identify the nerve root involved.  The examiner also reported that the Veteran has intervertebral disc syndrome (IVDS).  However, it did not require best rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner indicated that there were no other neurologic abnormalities or findings related to the thoracolumbar spine (such as bowel or bladder problems).  The examiner identified a scar on the midline of the low back, measuring 6 centimeters by 1 centimeter that was mildly raised and darker than the surrounding skin, but indicated that there was no objective evidence that the scar was painful, unstable, had a total area equal to or greater than 39 square centimeters or located on the head, face or neck.

By March 2017, the Veteran had received three lumbar spine injections and reported minimal relief.  In April 2017, the VA physician stated "patient should be scheduled for a L5-S1 laminectomy and discectomy on review of films."  See April 2017, VA treatment record, CAPRI.  In June 2017, the Veteran underwent L5-S1 laminectomy and discectomy.  At an outpatient postoperative visit, the Veteran reported that he was pleased with the surgical results and that he no longer had felt lower extremity pain but had some left buttock pain.  See June 2017, VA treatment record, CAPRI.  The Veteran is in receipt of a 100 percent rating for convalescence according to 38 C.F.R. § 4.30 from June 12, 2017 to August 31, 2017.

During an October 2017, VA examination, the Veteran reported severe flare ups that occurred on a weekly basis.  See October 2017 C&P Examination for Back (Thoracolumbar Spine) Conditions.  He was diagnosed with low back strain status post hemilaminectomy.  The Veteran reported that he was feeling the same if not worse since his last surgery and that he continued to experience low back pain with additional fatigue and an abnormal feeling in his left lower leg.  Specifically, the Veteran described the pain as coldness in the left lower leg with fatigue by the end of the day or if over exerted, difficulty walking, standing, sitting and bending.  He also stated that he had to crawl during his flare ups.  Range of motion testing indicated forward flexion from zero to 40 degrees, extension from zero to 15 degrees, right lateral flexion from zero to 20 degrees, left lateral flexion from zero to 15 degrees, and lateral rotation from zero to 25 degrees, bilaterally.  The examiner noted that pain was present on examination, but did not result in additional functional loss.  Pain was also evident with weight bearing.  There was no additional loss of motion after three repetitions.  There was guarding that resulted in abnormal spinal contour or abnormal gait.  The examiner also noted additional factors contributing to the Veteran's disability including weakened movement due to muscle or peripheral nerve injury, swelling, disturbance of locomotion, and interference with sitting and standing.

The Veteran had severe left lower extremity paresthesias and/or dysesthesias due to the left L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  As such, the examiner indicated that the Veteran experienced mild radiculopathy of the left lower extremity.  There was no ankylosis of the spine, and there were no other neurologic abnormalities or findings related to the thoracolumbar spine condition.  Although the Veteran had intervertebral disc syndrome, he had not required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner indicated that the Veteran regularly used a back brace during flareups.  Again, the midline low back scar measuring 6 by 1 centimeters was observed, and found not to be painful or unstable, have a total area equal to or greater than 39 square centimeters or be located on the head, face, or neck.  In consideration of Correia, the examiner indicated that passive range of motion testing was not performed because it was not feasible to do this in a safe and reasonable manner; that there was no objective evidence of pain when the spine was in a non weight bearing position at rest; and that the spine does not have an opposing joint.  

Upon review of the evidence, the Board finds that a staged rating is appropriate for the Veteran's lumbar spine disability.  Except for the period of 100 percent disability, from March 28, 2010 to April 26, 2015, the Board finds that a 20 percent rating is appropriate.  For this period, the evidence does not demonstrate forward flexion 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Further incapacitating episodes lasting at least four weeks but less than six weeks during the last 12 months were not demonstrated.  

The Board finds that an increased rating from 20 to 40 percent is warranted from April 27, 2015 to October 23, 2017 because the range of motion testing in April 2015 showed lumbar flexion at 30 degrees, and the range of motion testing in February 2017 indicated lumbar flexion at 20 degrees, which meets the requirements for a 40 percent disability rating.  

From October 24, 2017 to the present, the Board finds that a 20 percent disability rating is appropriate because the range of motion testing indicates lumbar flexion at 40 degrees.  

The Board would also point out that although the Veteran has residual surgical scarring associated with his low back, it is not symptomatic, and the evidence of record does not show that there is any compensable symptomatology.  As such, a separate rating may not be established for residual scarring associated with the low back disorder.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017). 

A separate rating is however, warranted for left lower extremity radiculopathy of the lumbar spine.  DC 8520 rates neurological impairment based on the degree of complete or incomplete paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, DC 8520.

Under the relevant criteria, a 10-percent rating is warranted for left lower extremity radiculopathy.  The examiner noted that the Veteran had mild left radiculopathy of the sciatic nerve, and physical examination showed severe paresthesias/dysesthesias.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence reflects mild incomplete paralysis of the sciatic nerve.  Thus, a separate 10 percent rating is warranted.  The evidence does not reflect any more severe than "mild" incomplete paralysis of the left leg sciatic nerve.  In spite of the February 2017 examiner's characterization of the radiculopathy as severe, the October 2017 examiner specified the severity of the radiculopathy was "mild" rather than "moderate" or "severe" and provided the nerve root involved.  Both conclusions were based on the same findings of severe paresthesias/dysesthesias, however, the February 2017 examiner's conclusion was less complete where it failed to specify the nerve root involved.  While an examiner's characterization of the level of the disability is not binding on the Board, here the Board finds the October 2017 characterization to be more probative because it was provided with a complete conclusion in regards to which nerve root was involved.  In addition, the Board notes that the examiner's indicated that the Veteran did not experience constant pain, intermittent pain or numbness due to his radiculopathy.  

Consideration has been given as to whether a higher rating based on functional loss due to pain on use or due to flare-ups is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This is considered in the current ratings.  The Board also recognizes the Veteran's reports to include significant pain, stiffness, and functional loss as a result of his lumbar disability, making it necessary to crawl at times.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of the lumbar disorder according to the appropriate diagnostic codes.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective reports of increased symptomatology at a specific disability level, and further notes that such records take into account the Veteran's reports of symptomatology.

Additional staged ratings have been considered for all periods on appeal, and are not appropriate here.

Cervical Spine

The evidence of record shows that the Veteran first reported experiencing neck pain in April 2009, and was diagnosed with neck strain during active service.  During a July 2009 VA examination, active range of motion of the cervical spine showed flexion, extension, and bilateral lateral flexion at 45 degrees, and bilateral rotation at 80 degrees, which was considered normal.  The examiner also noted that the Veteran had pain with extension to 45 degrees.  Neurologic examination showed normal coordination and orientation without evidence of motor or sensory loss, and no abnormal findings for the upper extremities.  Accordingly, a 10 percent disability rating was assigned for the Veteran's cervical spine disability.  

The Veteran's VA treatment records indicate the Veteran had full range of motion in his cervical spine throughout the appeals period and that his cervical disability was treated conservatively.  In November 2015, an MRI of the Veteran's cervical spine revealed loss of lordosis, but no acute abnormality.  He also reported that the neck pain was currently asymptomatic.  During the hearing, the Veteran testified that his neck pain radiates from his back towards his neck and has caused problems with his ability to drive.  Hearing Testimony.  

In October 2017, the Veteran underwent a VA examination for his cervical spine disability.  See October 2017 C&P Examination, Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ).  The Veteran reported that his neck froze in place and that he was unable to turn right at all.  On range of motion testing of the cervical spine showed forward flexion from zero to 30 degrees, extension from zero to 30 degrees, bilateral lateral flexion from zero to 25 degrees, right lateral rotation from zero to 50 degrees, and left lateral rotation from zero to 50 degrees.  The examiner noted pain upon examination, and that pain caused functional loss.  There was no ankyloses of the spine.  There were no signs of cervical radiculopathy.  There were no scars of the cervical spine.  The Veteran did not have IVDS of the cervical spine.  In consideration of Correia, the examiner indicated that passive range of motion testing was not performed because it was not feasible to do this in a safe and reasonable manner; that there was no objective evidence of pain when the spine was in a non weight bearing position at rest; and that the spine does not have an opposing joint.  

Upon review of the evidence, the Board finds that a staged rating is appropriate for the Veteran's cervical spine disability.  From March 28, 2010 to October 23, 2017, the Board finds that the 10-percent rating is appropriate.  During this time the Veteran's cervical spine forward flexion was not greater than 15 but less than 30 degrees.  Although there was loss of lordosis, the examiner indicated that there was no acute abnormality, and did not equate it to abnormal spinal contour such as reversed lordosis from severe muscle spasm or guarding.

The Board finds that a rating of 20 percent is warranted from October 24, 2017 to the present based on the most recent VA examination range of motion testing showing forward flexion of the cervical spine limited to 30 degrees, which meets the criteria for a 20-percent disability rating.  

To warrant a 30-percent disability rating for the cervical spine under the General Rating Formula for Disease and Injuries of the Spine, the evidence must show that the Veteran's neck disability results in forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  The Veteran's cervical motion has not been manifested by either a limitation of forward flexion to 15 degrees or less, or favorable ankylosis involving the entire cervical spine.

There is no evidence of record documenting that the Veteran's cervical spine disability was manifested by physician ordered bed rest for a term consistent with a higher rating.  Hence, a higher rating is not in order based on incapacitating episodes.

Consideration has been given as to whether a higher rating based on functional loss due to pain on use or due to flare-ups is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This was included in the current ratings.  The Board also recognizes the Veteran's reports to include pain resulting in functional loss as a result of his cervical spine disability, making driving (turning his head to see) difficult.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of the cervical disorder according to the appropriate diagnostic codes.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective reports of increased symptomatology at a specific disability level, and further notes that such records take into account the Veteran's reports of symptomatology.

As noted above, the October 2017 VA examiner noted cervical flexion to 30 degrees with function limited by pain.  Thus, the evidence shows that the Veteran's reports of pain are contemplated in the current evaluation assigned as it is based on the objectively demonstrated reduced motion.  See also 4.40, 4.45, and DeLuca.  Thus, even considering functional loss and painful motion, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation greater than 20 percent for the cervical spine disability.  It bears repeating that the General Rating Formula for Diseases and Injuries of the Spine specifically provide that the assigned ratings are controlling regardless of whether there are or are not symptoms such as pain.

Additional staged ratings have been considered for all periods on appeal, and are not appropriate here.

The Board has fulfilled its duty to consider all other neurological impairments of the spine disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1), however, the evidence does not support a finding of neurological manifestations of the cervical spine.  Indeed, the examiner in October 2017 indicated that there were no neurologic abnormalities related to the cervical spine. 

Right Knee

The Veteran's right knee disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260.  

Full range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2017). 

Under DC 5260, a 10 percent disability rating is warranted for flexion that is limited to 45 degrees.  A 20-percent disability rating is warranted for flexion that is limited to 30 degrees, and a 30-percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides a 10-percent rating when extension of the leg is limited to 10 degrees.  A 20-percent rating is warranted when extension is limited to 15 degrees.  A 30-percent rating is warranted when extension is limited to 20 degrees; a 40-percent rating is warranted when extension is limited to 30 degrees, and a 45-percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

DC 5257 provides for a 10-percent rating for slight recurrent subluxation or lateral instability.  A 20-percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30-percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence.  See 38 C.F.R. § 4.6.

DC 5258 provides a maximum 20-percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2017).

A 10-percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2017).

A claimant who has arthritis or limitation of motion and instability of a knee, may be rated separately under DCs 5003 and 5257.  Any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  Separate ratings under DC 5260 for limitation of flexion and DC 5261 for limitation of extension, may be assigned for disability of the same knee; however, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004.  Compensating a claimant under Diagnostic Code 5257 and Diagnostic Code 5258 (dislocated cartilage with locking pain and effusion) also does not constitute pyramiding.  See Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 (holding that ratings under DC 5257 and 5260 and 5261 do not necessarily preclude ratings under DCs 5258 and 5259).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal; (b) More movement than normal; (c) Weakened movement; (d) Excess fatigability; (e) Incoordination, impaired ability to execute skilled movements smoothly; (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, are related considerations.  38 C.F.R. § 4.45.

The Veteran's STRs show that he was treated for knee pain since the roll-over accident in 2006.  An x-ray taken in January 2009 revealed a normal knee.  See January 2009 X-ray report, STR.  However an MRI also taken in January 2009 indicated contusions of the medial femoral condyle and anterior proximal tibia of the Veteran's right knee but showed no fracture or dislocation of the knee.  See January 2009 MRI report, STR.  The Veteran testified and the record confirms that he was referred to the MEB for his right knee condition.  

During a June 2009 VA Examination, the range of motion testing of the Veteran's right knee showed flexion zero to 130 degrees with pain, extension zero degrees with pain.  See June 2009, C&P Examination, STR.  The Veteran was diagnosed with right knee osteoarthropathy.  The Veteran was assigned a 10-percent disability rating for his right knee because there was evidence that his right knee function was limited by pain.  

Post-service VA treatment records show that the Veteran's right knee pain was treated with Tylenol #3, Naproxen, steroid knee injections, knee brace and physical therapy.  In December 2010, the Veteran had normal range of motion in his right knee, with no swelling or effusion.  See December 2010 VA Treatment Record, CAPRI.  In January 2011, range of motion testing showed the Veteran had zero to 120 degrees flexion in his right knee.  January 2011 VA Treatment Record, CAPRI.  He also complained of pain with stairs, squatting, and kneeling.  He was prescribed Neurontin.  In February 2011, the Veteran reported his knee was feeling better.  The physical exam revealed no swelling or effusion, and a normal gait.  Range of motion testing revealed flexion of zero to 130 degrees.  See February 2011 VA Treatment Record, CAPRI.  In April 2011, the Veteran reported his knee pain had improved and that he had occasional flare-ups.  April 2011 VA Treatment Record, CAPRI.  In November 2012, the Veteran reported that his knee pain was tolerable with the current prescribed Naproxen and that he was less active.  November 2012, VA Treatment Record, CAPRI.  

In October 2017, the Veteran underwent a C&P Examination, Knee and Lower Leg Conditions DBQ.  The examiner diagnosed the Veteran with bilateral knee osteoarthropathy.  The Veteran described his pain as 7-8 out of 10 and reported difficulty walking, bending and kneeling.  He also reported being unable to walk at times and needing to stay in bed or a chair with his legs elevated, and needing to use ice.  The Veteran reported weekly flare-ups that are moderate to severe, lasting a couple of days.  Range of motion testing revealed flexion from 10 to 95 degrees, and extension from 95 to 10 degrees on the right.  To compare flexion of the left knee was from 5 to 105 degrees.  The examiner noted pain on range of motion testing on flexion and extension, but also stated that abnormal range of motion did not contribute to functional loss.  The examiner found there was no ankylosis of the right knee.  Additionally, the examiner found that there was evidence of pain on range of motion testing, and evidence of damage in opposite joint.  The examiner found no objective evidence of pain when joint is used in non-weight bearing.  The examiner indicated that there was no history of recurrent subluxation or lateral instability.  Testing, however, revealed right knee anterior instability of 0 to 5 millimeters.  Posterior, medial and lateral instability testing was normal.  The examiner indicated that the Veteran had never had a meniscal condition.  

At his hearing the Veteran described wearing a knee brace.  

As noted above, under DC 5260, 20-percent disability rating is warranted for flexion that is limited to 30 degrees or less but greater than 15 degrees.  In this case, the Veteran's flexion of the right knee was at worst limited to 95 degrees with consideration of pain after repetitive motion and consideration of any additional loss of motion on use or during flare-ups.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent under DC 5260 at any time during the appeal period.  The evidence of record shows that the right knee disability has not fluctuated materially during the course of this appeal to warrant a disability rating in excess of 10 percent for limited flexion.  Thus a staged rating is not warranted.  

The Veteran's extension, however, was limited to 10 degrees at his October 24, 2017 VA examination.  As such, the Board will award a 10-percent rating for left knee extension limited to 10 degrees with pain, effective October 24, 2017.  No greater rating is warranted based on limited extension.  When considering the totality of the evidence, the most probative medical evidence preponderates against finding that left knee extension was limited beyond 10 degrees.

The Board has also considered assigning a separate compensable rating for instability according to DC 5257, and finds that the facts support a separate rating.  Specifically, the Board considers the Veteran's reports of wearing a knee brace, and the October 24, 2017 VA examination finding that there was right knee joint instability on testing.  Resolving reasonable doubt in the Veteran's favor, the Board awards a 10 percent disability rating for slight instability.  The Board finds that there are not reports of the Veteran's right knee causing him to fall or reliance on a cane or walker, such that the right knee instability has approximated the next higher rating for moderate instability.  

Disabilities of the knee and leg may also be evaluated under DCs 5256, 5259, 5262, or 5263.  However, the Veteran's right knee disability is not manifested by ankylosis, dislocation of the semi-lunar cartilage, symptomatic removal of semilunar cartilage, or any impairment of the tibia and fibula or genu recurvatum.  Accordingly, DCs 5256, 5259, 5262, or 5263 are not applicable in this case.  


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for TBI.

The appeal is dismissed as to the issue of entitlement to service connection for bilateral eye irritation and blurred vision.  

From March 28, 2010 to April 1, 2015, and since October 24, 2017, entitlement to a rating in excess of 20 percent for the Veteran's lumbar spine disability is denied.

From April 2, 2015 to October 23, 2017, a rating of 40 percent, but no higher, for the Veteran's lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a separate 10 percent rating for mild left lower extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 10 percent disability rating for the Veteran's cervical spine disability prior to October 24, 2017 is denied.

From October 24, 2017, entitlement to a 20 percent disability rating, but no higher, for the Veteran's cervical spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for limited flexion of the Veteran's service connected right knee disability is denied.  

Entitlement to a separate 10 percent rating since October 24, 2017, based on limited extension of the Veteran's service-connected right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate 10 percent rating for slight instability of the Veteran's service connected right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.





	(CONTINUED ON NEXT PAGE)





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


